EXHIBIT 3.2 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FIXED INCOME CLIENT SOLUTIONS LLC This Amended and Restated Limited Liability Company Agreement (together with the schedules attached hereto, this “Agreement”) of Fixed Income Client Solutions LLC (the “Company”), is entered into by U.S. Bancorp, a Delaware corporation, as the sole member (the “Member”), and [Philip Martone], as the Special Member (as defined on Schedule A hereto).Capitalized terms used and not otherwise defined herein have the meanings specified on Schedule A hereto. WHEREAS, the Member has heretofore formed the Company pursuant to and in accordance with the Delaware Limited Liability Company Act (6Del. C. §18-101 et seq.), as amended from time to time (the “Act”), by causing the Certificate of Formation to be filed with the office of the Secretary of State of the State of Delaware on December 28, 2010; and WHEREAS, the Member has previously executed a limited liability company agreement in respect of the Company, dated as of December 28, 2010 (the “Original Agreement”); NOW, THEREFORE, the Member and the Special Member hereby agree that the Original Agreement shall be and it hereby is, amended and restated to read in its entirety as follows: Section 1.Name. The name of the Company heretofore formed and continued hereby is Fixed Income Client Solutions LLC. Section 2.Formation. The Company was formed on December 28, 2010.Any Officer (as defined on Schedule A attached hereto) of the Company to whom such authority is delegated, shall hereafter execute, or cause to be executed, all other instruments, certificates, notices and documents, and shall do, or cause to be done, all such filings, recordings, publications and other acts, in each case, as may be necessary or appropriate from time to time to comply with all applicable requirements of the Act and under the laws of all other jurisdictions in which the Company does or desires to conduct business.Upon the filing of the Certificate of Formation with the Secretary of State of the State of Delaware, each Officer thereupon became designated “authorized persons” and shall continue as the designated “authorized persons” within the meaning of the Act. The existence of the Company as a separate legal entity shall continue until cancellation of the Certificate of Formation as provided in the Act. Section 3.Principal Business Office. The principal business office of the Company shall be located at 214 N. Tryon Street, Suite 2636, Charlotte, North Carolina 28202 or such other location as may hereafter be determined by the Board.The Company may from time to time have such other place or places of business as the Board may deem advisable. Section 4.Registered Office. The Company shall maintain a registered office in the State of Delaware at Corporation Trust Center, 1209 Orange Street, Wilmington, County of New Castle, Delaware 19801. Section 5.Registered Agent. The name and address of the registered agent of the Company for service of process on the Company in the State of Delaware is The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, County of New Castle, Delaware 19801. Section 6.Members. (a)The mailing address of the Member is specified on Schedule B attached hereto.The Member was admitted to the Company as a member of the Company upon its execution of a counterpart signature page to the Original Agreement. (b)Subject to Sections 7 and 9(j), the Member may act by written consent. (c) Upon the occurrence of any event that causes the Member to cease to be a member of the Company (other than (i) upon an assignment by the Member of all of its limited liability company interest in the Company and the admission of the transferee pursuant to Section 22, or (ii) the resignation of the Member and the admission of an additional member of the Company pursuant to Section 23), each Person acting as an Independent Director pursuant to Section 10 shall, without any action of any Person and simultaneously with the Member ceasing to be a member of the Company, automatically be admitted to the Company as a Special Member and shall continue the Company without dissolution.No Special Member may resign from the Company or transfer its rights as Special Member unless (i) a successor Special Member has been admitted to the Company as Special Member by executing a counterpart to this Agreement, and (ii) such successor has also accepted its appointment as Independent Director pursuant to Section 10; provided, however, that the Special Member shall automatically cease to be a member of the Company upon the admission to the Company of a substitute member that is not a Special Member.Each Special Member shall be a member of the Company that has no interest in the profits, losses and capital of the Company and has no right to receive any distributions of Company assets.Pursuant to Section 18-301 of the Act, a Special Member shall not be required to make any capital contributions to the Company and shall not receive a limited liability company interest in the Company.A Special Member, in its capacity as Special Member, may not bind the Company.Except as required by any mandatory provision of the Act, each Special Member, in its capacity as Special Member, shall have no right to vote on, approve or otherwise consent to any action by, or matter relating to, the Company, including, without limitation, the merger, consolidation or conversion of the Company.In order to implement the admission to the Company of each Special Member, each person acting as an Independent Director pursuant to Section 10 shall execute a counterpart to this Agreement.Prior to its 2 admission to the Company as Special Member, each person acting as an Independent Director pursuant to Section 10 shall not be a member of the Company. Section 7.
